Citation Nr: 0208158	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active air service from December 1985 to 
January 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) May 1995 rating decision which 
denied a compensable evaluation for the service-connected 
residuals of a nasal fracture.  This case was the subject of 
a February 1999 Board remand for the purpose of obtaining 
private medical records pertinent to the veteran's claim.


FINDING OF FACT

Sufficient evidence supports the veteran's claim to create a 
reasonable doubt as to whether he has marked interference 
with breathing space.


CONCLUSION OF LAW

The scheduler criteria for a disability rating of 10 percent 
for residuals of a nasal fracture are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6502 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background  

The veteran is currently rated as noncompensable for 
residuals of an in-service nasal fracture.  The evidence 
shows that he has some obstruction of airflow due to a 
deviated septum that resulted from the in-service nasal 
fracture.  His appeal is for a rating of 10 percent for this 
disability.  

Service medical records show that in April 1989 the veteran 
fractured his nose while playing basketball.  In May 1989 his 
nose was noted to be healing, and he was to seek treatment as 
needed.  

On December 1994 VA medical examination, the veteran gave a 
history of nasal fracture about three years earlier, while 
playing basketball in the Air Force.  No surgery had been 
performed.  Apparently, the veteran indicated, by way of 
history that, "it is a problem that has been resolved."  
The nose was not examined or evaluated clinically at that 
time.  

In an August 1995 VA Form 9, the veteran sought a 10 percent 
disability rating for the residuals of his service-conected 
nasal fracture residuals.  

On October 1997 VA medical examination, the veteran 
complained of decreased breathing on the right, greater than 
on the left, after being elbowed in the nose in service.  He 
wished he could breathe better and had not had any nasal 
surgery.  Physical examination revealed that the septum was 
deviated to the left with large turbinates.  His dorsum was 
deviated slightly to the right.  He had tip droop with 
increased nasal flaring.  The examiner's assessment was nasal 
obstruction, more likely than not related to his in-service 
nose injury.  The veteran was to try Vancenase and indicated 
to the examiner that he wished to have a surgical repair.  He 
was scheduled to return to the VA clinic in November 1997 for 
a pre-surgery visit and surgery later that month.  He later 
canceled his November appointments.

At a November 1998 Board videoconference hearing, the veteran 
estimated that he had 80 percent loss of breathing in one 
nostril and 30 percent or so in the other nostril.  He said 
it was worse on the left side, but acknowledged there had 
been some confusion on that point.  He said he was scheduled 
to see an ear, nose and throat specialist about his nose in 
the near future.  He described complications of the breathing 
as a little lightheadedness and some problems with 
interpersonal relations due to having to breath through his 
mouth at times.  He said he was apprehensive about having 
surgery on his nose.  He contended that his service-connected 
nasal disability was 10 percent disabling.  

January 1999 records of private medical treatment show the 
veteran complained of decreased breathing, but without nasal 
congestion or drainage.  Nasal spray had not provided relief.  
The assessment was decreased nasal airflow.  The veteran did 
not want a steroid inhaler, and sought evaluation at an ear, 
nose and throat clinic.  

June 1999 records of treatment at a private ear, nose and 
throat clinic show the veteran complained of decreased nasal 
flow, with the left side best, the right side worse.  The 
assessment was mild turbinate hypertrophy and a spur on the 
left side.  The plan of treatment included septoplasty.

During a September 1999 VA medical examination, the veteran 
noted he had decreased breathing out of both sides of his 
nose.  There did not appear to be any change in his condition 
over time.  His breathing problems persisted.  Physical 
examination of the nose revealed slight hypertrophy of the 
septum with turbinate hypertrophy and slight obstruction to 
breathing on both sides.  The examiner was not able to 
appreciate a septal deviation.  X-rays showed a mild 
deviation of the nasal septum and slight opacification of the 
left maxillary sinus.  The findings suggested possible 
sinusitis or mucoperiosteal reaction.  

October 2000 records of treatment at a private ear, nose and 
throat clinic show the veteran complained of nasal 
congestion.  The assessment was septal deviation and 
turbinate increase.  The plan of treatment included nasal 
steroids and septoplasty.

II.  VCAA  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The statute significantly heightens VA's duty to assist the 
veteran in development of his claim and to notify him of the 
evidence required to substantiate his claim.  Because the 
maximum schedular rating is assigned in this decision, and 
the benefit sought on appeal is being granted in full, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim for a compensable rating for 
residuals of an inservice nasal fracture with no further 
consideration of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

III.  Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
regulations include 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55 (1994), that compensation 
for service-connected injury is limited to those claims which 
show present disability, and that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Id. at 58.

More recently, however, the Court determined that the above 
rule is inapplicable to cases such as this one, where the 
assignment of an initial rating for a disability following an 
initial award of service connection for the disability is at 
issue.  At the time of an initial award, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The rating at issue in this 
case stems from the assignment of a noncompensable rating 
following an initial grant of service connection, effective 
from January 1994.

38 C.F.R. § 4.97, Diagnostic Code 6502, as in effect prior to 
October 7, 1996, provides that traumatic deflection of the 
nasal septum is rated as 10 percent if there is marked 
interference with breathing space.  The nasal disability is 
rated noncompensable if there are only slight symptoms.  Code 
6502 (1996).

Diagnostic Code 6502 was revised, effective on October 7, 
1996, providing that only traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.  Otherwise, the disability is noncompensably 
disabling.  See 38 C.F.R. § 4.31 (stating that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met).

The evidence of record tends to show that the level of 
interference with the veteran's breathing space is somewhere 
between slight and marked, and has been relatively constant, 
with an unchanging underlying etiology over time.  With a 
relatively constant level of disability, this is not a case 
for "staged" ratings.  The close question is whether the 
interference with the veteran's breathing space is best 
characterized as slight or marked.  See 38 C.F.R. § 4.97, 
Code 6502 (1996).

The April 1996 and September 1999 VA medical examination 
reports tend to indicate the veteran's disability is no more 
than slight, but there is reason to question both of the 
examiners' findings.  In April 1996, the veteran apparently 
indicated that the problem had resolved completely.  However, 
the examiner conducted no examination and made no findings as 
to the nose.  At the September 1999 VA examination, the 
examiner found that the veteran had "slight hypertrophy of 
the septum with turbinate hypertrophy and slight obstruction 
to breathing on both sides."  The September 1999 VA 
examination findings are called into question to some extent, 
however, because, unlike the October 1997 VA examiner, the 
April 1996 VA examiner was unable to appreciate a deviated 
septum on physical examination.  X-ray studies have 
corroborated the October 1997 VA examiner's physical findings 
of a deviated septum.  

The October 1997 VA examiner diagnosed nasal obstruction and 
noted increased nasal flaring.  The examiner did not qualify 
the disability as merely slight.  Further, the examiner found 
the disability serious enough to schedule surgery for the 
veteran and prescribe Vancenase, which a quick review of 
medical references shows to be a steroidal nose spray, on the 
spot.  In the Board's view, a finding of nasal obstruction in 
conjunction with the prescription of steroidal nasal spray 
and the scheduling of surgery is much more consistent with a 
marked breathing disability than with a slight one.  
Reinforcing this impression are the more recent treatment 
notes of a private nasal specialist, who also recommended 
nasal steroids and surgery.  

Also of probative value is the veteran's Board hearing 
testimony.  As noted in the Board's February 1999 decision on 
another issue, the veteran's testimony was quite credible.  
His testimony was much more consistent with a subjective 
impression of a marked nasal breathing disability than a 
slight one.  Because an opinion as to whether a breathing 
obstruction is slight or marked is a somewhat subjective one, 
the veteran's credible, albeit self-interested, hearing 
testimony is not without evidentiary weight.

In view of the above, the Board finds that while there is 
significant evidence weighing against the veteran's claim, 
there is strong countervailing evidence that the veteran has 
a breathing disability that is better described as marked 
than slight.  For this reason, the Board finds that there is 
reasonable doubt as to whether a 10 percent rating is 
warranted, since there is reasonable doubt as to whether the 
veteran has a marked as opposed to slight breathing 
impairment.  See 38 C.F.R. §§ 4.3, 4.7, 4.97, Code 6502 
(1996).  This is effective for the full duration of the 
veteran's appeal, to include the period subsequent to October 
7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This is also the maximum schedular disability rating 
assignable under both the old and new criteria for rating 
this disability, and is a full grant of the 10 percent rating 
sought on appeal (as indicated in the veteran's VA Form 9 and 
at his Board hearing).

Because application of the rating criteria in effect prior to 
October 7, 1996 results in a full grant of the benefits 
sought and the maximum schedular rating available, the Board 
need not consider the rating criteria in effect from October 
7, 1996.


ORDER

A rating of 10 percent for residuals of a nasal fracture is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

